 

Case 1:18-cv-00769-GBD Document 100

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARKMAZER,
Petitioner,
-against-
UNITED STATES OF AMERICA,
Respondent.

GEORGE B. DANIELS, United States District Judge:

    
  
 

USDC sm
Piven MAME a

jp ELEC aR ON]

 

CALLY PH Bry}

   

ORDER

18 Civ. 769 (GBD)

A conference is scheduled for March 30, 2021 at 2:00 p.m. and will occur as a

videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, defense counsel, and counsel for

the Government will appear by video for the proceeding; all others will participate by telephone.

Due to the limited capacity of the Skype system, only one counsel per party may participate. Co-

counsel, members of the press, and the public may access the audio feed of the conference by

calling (917) 933-2166 and entering the code ID 967575490.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Internet Explorer to access Skype for Business;
2. Position the participant’s device as close to the WiFi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the

period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 
 

Case 1:18-cv-00769-GBD Document 100 Filed 03/29/21 Page 2 of 2

accessing the conference —- whether in listen-only mode or otherwise —- are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should
submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding.

Dated: New York, New York
March 29, 2021
SO ORDERED.

Qraray, Bb Darvas.

GepPR . DANIELS
ed States District Judge
